Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 5-13 are under consideration.

Election/Restrictions
Applicant’s election without traverse of the species of organic UV protection agent is “butyl methoxydibenzoylmethane,” the species of thickening agent is “polyvinyl pyrrolidone,” the species of silicone elastomer is “dimethicone / vinyl dimethicone crosspolymer,” and the species of oil is “dibutyl adipate” reading on claims 1-3 and 5-13 in the reply filed on November 15, 2021 is acknowledged.
Upon amendment by Applicant, claims 1-3 and 5-13 are pending.
Claims 1-3 and 5-13 as filed on November 15, 2021 are pending and under consideration to the extent of the elected species.

In the process of searching, the Examiner found art on the broader recitation of the claims.  Said art has been applied in the interest of compact prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2020 was considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too short and is not sufficiently descriptive of the disclosure.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  “a total weight” should recite “the total weight” because there is only one total weight for a composition and antecedent basis is implicit.  Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites inter alia carbomer.  Carbomer is a tradename for a type of acrylate polymer.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of acrylate polymer and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (WO 2018/209163, published November 15, 2018) as evidenced by Dow Technical Data Sheet “DOWSIL™ 9701 Cosmetic Powder,” accessed 2021.
Patel is applied herewith on the broader recitation of the claims in an effort to expedite prosecution

Regarding claims 1, 3, 5-9 and 11
Patel teach alcohol gel formulations comprising one or more film forming agents and exemplify formulations comprising (title; abstract; paragraph [0072], Table 2; claims):

    PNG
    media_image1.png
    649
    446
    media_image1.png
    Greyscale

acrylate copolymer) is also a thickening agent as described in paragraph [0020]; and dimethicone / vinyl dimethicone crosspolymer is the elected silicone elastomer.
Regarding claims 2 and 10
Patel teach dimethicone / vinyl dimethicone crosspolymer is commercially available as Dow Corning 9701 Cosmetic Powder (paragraph [0016]).  As evidenced by Dow, DC 9701 has an average particle size of 1 to 10 microns.
Regarding claims 12 and 13
Patel do not expressly teach the viscosity of the gel formulations, however, because Patel anticipate gel formulations as instantly claimed, comprising the same ingredients falling within the amounts as instantly claimed, the gel formulations of Patel must also possess viscosities as instantly claimed because a chemical composition and its properties are inseparable.  See MPEP 2112.01 II.

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2018/209163, published November 15, 2018) as evidenced by Dow Technical Data Sheet “DOWSIL™ 9701 Cosmetic Powder,” accessed 2021 in view of Britze (US 2015/0202131, published July 23, 2015).
Patel is applied herewith on the elected embodiment

	The teachings of Patel have been described supra with regard to the anticipation of claims 1-3 and 5-13.  Claims 1-3 and 5-13 are therefore also obvious over Patel.
Patel further teach in paragraph [0028] that dicaprylyl ether is a species of emollient.  Other suitable emollients include inter alia benzoates of C12-C15 alcohols (paragraph [0029]).
While Patel teach and exemplify gel formulations comprising “oil” as generically recited in claim 1 and Patel teach and exemplify gel formulations comprising the oil “dicaprylyl ether” as alternately recited in claim 7 in amounts as recited in claims 8 and 9, Patel do not teach the gel formulations comprise dibutyl adipate as elected.
	This deficiency is made up for in the teachings of Britze.
	Britze teaches sunscreen compositions comprising esters which may serve as an emollient or co-solvent (title; abstract; paragraph [0047]; claims).  The ester may be present in an amount less than 15 wt% and may be selected from the group consisting of ethylhexyl benzoate, dibutyl adipate, neopentyl glycol dicaprylate/dicaprate or/and C12-C15 alkyl benzoate (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sunscreen emollients taught by Britze inclusive of dibutyl adipate with the sunscreen emollients taught by Patel because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2018/209163, published November 15, 2018) as evidenced by Dow Technical Data Sheet “DOWSIL™ 9701 Cosmetic Powder,” accessed 2021 in view of Britze (US 2015/0202131, published July 23, 2015) and Friedman (US 2015/0202145, published July 23, 2015).
Patel is applied herewith on the elected embodiment and is applied using an alternate rationale to the inherency rationale advanced supra to meet the limitation of claims 12 and 13

	The teachings of Patel have been described supra with regard to the anticipation / obviousness of claims 1-3 and 5-13.  
While Patel teach and exemplify gel formulations comprising “oil” as generically recited in claim 1 and Patel teach and exemplify gel formulations comprising the oil “dicaprylyl ether” as alternately recited in claim 7 in amounts as recited in claims 8 and 9, Patel do not teach the gel formulations comprise dibutyl adipate as elected.
While Patel teach and exemplify gel formulations as instantly claimed, Patel do not specifically teach the gels have a viscosity of at least 24,000 cP, have a viscosity of 30,000 to 100,000 cP as recited in claims 12 and 13, respectively.
	These deficiencies are made up for in the teachings of Britze and Friedman.
	Britze teaches sunscreen compositions comprising ester (oils) which may serve as an emollient or co-solvent (title; abstract; paragraph [0047]; claims).  The ester may be present in an amount less than 15 wt% and may be selected from the group consisting of ethylhexyl benzoate, dibutyl adipate, neopentyl glycol dicaprylate/dicaprate or/and C12-C15 alkyl benzoate (paragraph [0047]).
Friedman teaches sunscreen compositions which may be formulated as inter alia a gel and which have a viscosity of about 40,000 to 130,000 cps (title; abstract; paragraphs [0020], [0022]; claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sunscreen emollients taught by Britze inclusive of dibutyl adipate with the sunscreen emollients taught by Patel because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
	Regarding claims 12 and 13, additionally or/and alternatively to the inherency rationale advanced supra, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gel formulations of Patel or/and the gel formulations of Patel in view of Britze to have a viscosity of about 40,000 to 130,000 cps as taught by Friedman because this viscosity range is suitable for sunscreen compositions which may be in the form of a gel.  There would be a reasonable expectation of success because Patel do not delimit the viscosity of the gel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Efthimios (US 2018/0015022) teaches anhydrous sunscreen compositions comprising a silicone elastomer (title; abstract; claims).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633